DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 10–14, 16, 17, 22, and 23 is/are pending.
Claim(s) 1–9, 15, and 18–21 is/are canceled.

Election/Restrictions
Claim(s) 22 is/are allowable. Claim(s) 10–14, previously withdrawn from consideration as a result of a restriction requirement, require, based on the following Examiner's Amendment, all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 20 June 2018, is hereby withdrawn and claim(s) 10–14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M Sack (Reg. No. 31,874) on 06 May 2021.
The application has been amended as follows:
IN THE CLAIMS:
10. The lithium-ion electrochemical storage cell according to claim 23
wherein the electroactive moiety further includes
11. The lithium-ion electrochemical storage cell
wherein the non-metal electroactive organic center is selected from dialkoxyaryl or trialkoxyaryl.
12. The lithium-ion electrochemical storage cell
wherein the dialkoxyaryl is 1,2-dimethoxybenzene, 1,3-dimethoxybenzene, or 1,4-dimethoxybenzene.
13. The lithium-ion electrochemical storage cell

14. The lithium-ion electrochemical storage cell
wherein the conductive polymer further includes a polymer
16. The lithium-ion electrochemical storage cell according to claim 23
wherein the electrode is attached to the carbon support.
17. The lithium-ion electrochemical storage cell according to
wherein the electrode is

Allowable Subject Matter
Claim(s) 10–14, 16, 17, 22, and 23 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ma et al. (Electrogenerated chemiluminescence aptasensor for thrombin incorporating poly(pyrrole-co-pyrrole propylic acid) nanoparticles loaded with aptamer and ruthenium complex, hereinafter Ma).
Ma discloses a stable electrochemically active conjugate, comprising a conductive polymer comprising a polypyrrole (Ppy, Scheme 1); and an electrochemical moiety (Ru1, Scheme 1) covalently linked to the polypyrrole (see covalently coupling, P1358/C2/L9-37); 
Ma does not disclose, teach, or suggest the following distinguishing feature(s):
An electrochemical storage cell comprising an electrode composed of an electrochemically active conjugate being composed of Ru[bpy]2[bpyCONH]+2···PPy on carbon support to produce charge carriers
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725